DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims in the application has been amended as discussed below.
1.	(Previously presented) A method for manufacturing a hollow glass product from a glass tube semi-finished product, the method comprising the steps of: 
marking the glass tube semi-finished product on a surface thereof with a plurality of markings, wherein each of the plurality of markings is applied without altering the physical and chemical characteristics of an inner surface of the glass tube semi-finished product; and 
further processing the glass tube semi-finished product, wherein the further processing includes a thermal forming of the glass tube semi-finished product, at least in sections, into the hollow glass product at temperatures above the transformation temperature of the glass tube semi-finished product; 
wherein each of the plurality of markings is marked at constant intervals that correspond to a length of the hollow glass product, 
wherein each of the plurality of markings are marked during a separation of the glass tube semi-finished product from a glass tube strand,
wherein each of the plurality of markings is readable on the hollow glass product after its manufacture, 

wherein the tube-specific production data comprises at least one parameter selected from the group consisting of: a glass melt, a processing temperature, a speed at which the glass tube semi-finished product is drawn off, a forming agent used, dimensions and characteristics of the forming agent used, a temperature and process conditions for cooling the glass tube semi-finished product after tube forming, and specific production conditions.
Claim 5 is canceled
21.	(Previously presented) A non-transitory, computer-readable medium storing a computer program having program codes which, when executed by a processor device, cause the processor device to control a method comprising: 
marking the glass tube semi-finished product with a plurality of markings, wherein each of the plurality of markings is applied without altering the physical and chemical characteristics of an inner surface of the glass tube semi-finished product; and 
further processing of the glass tube semi-finished product, wherein the further processing includes a thermal forming of the glass tube semi-finished product, at least in sections, into a hollow glass product at temperatures above the transformation temperature of the glass tube semi-finished product; 
wherein each of the plurality of markings is marked at constant intervals that correspond to a length of the hollow glass product, 
wherein each of the plurality of markings are marked during a separation of the glass tube semi-finished product from a glass tube strand,

wherein each marking comprises information regarding tube-specific production data of the glass tube semi-finished product, and wherein the tube-specific production data comprises at least one parameter selected from the group consisting of: a glass melt, a processing temperature, a speed at which the glass tube semi-finished product is drawn off, a forming agent used, dimensions and characteristics of the forming agent used, a temperature and process conditions for cooling the glass tube semi-finished product after tube forming, and specific production conditions.
Claim Objections
In the advisory action dated Oct. 25, 2021, the amendment filed Oct. 19, 2021 was sufficient for the Examiner to withdraw the objection to claim 2.  
Claim Rejections - 35 USC § 112
As stated in the advisory actin dated Oct. 25, 2021, there are no current rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Allowable Subject Matter
Claims 1-4, 6-12, and 17-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to disclose or fairly suggest the method of claim 1 with the claimed steps of marking the glass tube semi-finished product with a plurality of markings, further processing the glass tube semi-finished product, wherein each of the plurality of markings is marked at constant intervals that correspond to a length of the hollow glass product, wherein each of the plurality of markings are marked during a separation of the glass tube semi-finished product from a glass strand, wherein each of the plurality of markings is readable on the hollow glass product after its manufacture, wherein each of the plurality of markings .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741